DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on May 13, 2022.
Thus, claims 1-15 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
5.	The specification is objected to for information provided on page 1, paragraph 0001, where the current status of the Cross Reference to Related Applications should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-4, 6-9, and 11-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4, 6-9, and 11-14 of U.S. Patent No. 11,340,881 B2 in view of Lochhead et al. (US 20170149880 A1, hereinafter Lochhead).
	The conflicting claims are similar, based on the comparison listed in the following table:

Current Application 
U.S. Patent No. 11,340,881 B2
 1. A method of validating a desired image of a virtualization software and a firmware package to be installed in a host, said method comprising: 
      acquiring a bill of materials for the host that list hardware devices of the host; 
  
       for each of the hardware devices, searching for firmware and driver thereof in a hardware compatibility list (HCL); 
   for each driver included in the desired image of the virtualization software that 
corresponds to one of the hardware devices, determining whether or not the driver
 is compatible according to the hardware compatibility list;
    for each firmware included in the firmware package that corresponds to one of the hardware devices, determining whether or not the firmware is compatible according to the hardware compatibility list; and 
     validating the desired image of the virtualization software and the firmware package to be installed in the host if each of the hardware device has a compatible driver and a compatible firmware in the desired image of the virtualization software and the firmware package.  

2. The method of claim 1, further comprising: in response to a user input, generating a software specification that specifies the desired image of the virtualization software and a desired version of the firmware package.  

3. The method of claim 1, wherein the HCL is implemented in a physical or virtual server running a verification service that performs the searching. 
 
4. The method of claim 1, wherein a driver included in the desired image is a compatible driver if a version of the driver is listed in the HCL, and a firmware included in the firmware package is a compatible firmware if a version of the firmware is listed in the HCL.  

6. A non-transitory computer readable medium comprising instructions that are executable in a processor for the processor to carry out a method of validating a desired image of a virtualization software and a firmware package to be installed in a host, said method comprising: 
  acquiring a bill of materials for the host that list hardware devices of the host;

   for each of the hardware devices, searching for firmware and driver thereof in a hardware compatibility list (HCL);
    for each driver included in the desired image of the virtualization software that corresponds to one of the hardware devices, determining whether or not the driver is compatible according to the hardware compatibility list; 
   for each firmware included in the firmware package that corresponds to one of the hardware devices, determining whether or 
not the firmware is compatible according to the hardware compatibility list; and
         validating the desired image of the virtualization software and the firmware package to be installed in the host if each of the hardware device has a compatible driver and a compatible firmware in the desired image of the virtualization software and the firmware package.  

7. The non-transitory computer readable medium of claim 6, wherein the method further comprises: 
     in response to a user input, generating a software specification that specifies the desired image of the virtualization software and a desired version of the firmware package.  

8. The non-transitory computer readable medium of claim 6, wherein the HCL is implemented in a physical or virtual server running a verification service that performs the searching.  

9. The non-transitory computer readable medium of claim 6, wherein a driver included in the desired image is a compatible driver if a version of the driver is listed in the HCL, and a firmware included in the firmware package is a compatible firmware if a version of the firmware is listed in the HCL.  

11. A computer system comprising a management server and a host in which virtualization software and firmware are to be installed or upgraded, wherein the management server is programmed to execute a method of validating a desired version of the virtualization software and a desired version of a firmware package to be installed in the host, said method comprising:

      acquiring a bill of materials for the host that list hardware devices of the host; 
      
    for each of the hardware devices, searching for firmware and driver thereof in a hardware compatibility list (HCL); 
   for each driver included in the desired image of the virtualization software that
 corresponds to one of the hardware devices, determining whether or not the driver is compatible according to the hardware compatibility list;
    for each firmware included in the firmware package that corresponds to one of the hardware devices, determining whether or 
not the firmware is compatible according to the hardware compatibility list; and
      validating the desired image of the virtualization software and the firmware package to be installed in the host if each of the hardware device has a compatible driver and a compatible firmware in the desired image of the virtualization software and the firmware package.  

12. The computer system of claim 11, wherein the method further comprises:
   in response to a user input, generating a software specification that specifies the desired image of the virtualization
 software and a desired version of the firmware package.  

13. The computer system of claim 11, wherein the HCL is implemented in a physical or virtual server running a verification service that performs the searching. 
 
14. The computer system of claim 11, wherein a driver included in the desired image is a compatible driver if a version of the driver is listed in the HCL, and a firmware included in the firmware package is a compatible firmware if a version of the firmware is listed in the HCL.  

1. A method of validating a desired image of a virtualization software and a firmware package to be installed in a plurality of hosts, said method comprising:
          acquiring hardware inventory of each of the hosts to determine hardware devices installed in the hosts;
      for each of the hardware devices, searching for firmware and driver thereof in a hardware compatibility list (HCL); 
   for each driver included in the desired image
 of the virtualization software, that corresponds to one of the hardware devices, determining whether or not the driver is compatible according to the hardware
 compatibility list;
  for each firmware included in the firmware package, that corresponds to one of the
 hardware devices, determining whether or not the firmware is compatible according to the hardware compatibility list; and
      validating the desired image of the virtualization software and the firmware package to be installed in the hosts if each of the hardware device has a compatible driver and a compatible firmware in the desired 
image of the virtualization software and the firmware package.

2. The method of claim 1, further comprising: in response to a user input, generating a software specification that specifies the 
desired image of the virtualization software and a desired version of the firmware package.

3. The method of claim 1, wherein the HCL is implemented in a physical or virtual server running a verification service that performs the searching.

4. The method of claim 1, wherein a driver included in the desired image is a compatible driver if a version of the driver is listed in the HCL, and a firmware included in the firmware package is a compatible firmware if a version of the firmware is listed in the HCL.

6. A non-transitory computer readable medium comprising instructions that are executable in a processor for the processor to carry out a method of validating a desired image of a virtualization software and a firmware package to be installed in a plurality of hosts, said method comprising: acquiring hardware inventory of each of the hosts to determine hardware devices installed in the hosts;
 for each of the hardware devices, searching for firmware and driver thereof in a hardware
 compatibility list (HCL);
   for each driver included in the desired image
 of the virtualization software, that corresponds to one of the hardware devices, determining whether or not the driver is
 compatible according to the hardware
compatibility list; 
    for each firmware included in the firmware package, that corresponds to one of the
 hardware devices, determining whether or not the firmware is compatible according to the hardware compatibility list; and
    validating the desired image of the virtualization software and the firmware package to be installed in the hosts if each of the hardware device has a compatible driver and a compatible firmware in the desired
 image of the virtualization software and the firmware package.

7. The non-transitory computer readable medium of claim 6, wherein the method further comprises:
   in response to a user input, generating a software specification that specifies the desired image of the virtualization software and a desired version of the firmware package.

8. The non-transitory computer readable medium of claim 6, wherein the HCL is implemented in a physical or virtual server running a verification service that performs the searching.

9. The non-transitory computer readable medium of claim 6, wherein a driver included in the desired image is a compatible driver if a version of the driver is listed in the HCL, and a firmware included in the firmware package is a compatible firmware if a version of the firmware is listed in the HCL.

11. A computer system comprising a management server and a cluster of hosts in which virtualization software and firmware are to be installed or upgraded, wherein the management server includes a processor that is programmed to execute a method of validating a desired image of the virtualization software and a firmware package to be installed in the cluster of hosts, said method comprising:      
          acquiring hardware inventory of each of the hosts to determine hardware devices installed in the hosts;
    for each of the hardware devices, searching for firmware and driver thereof in a hardware
compatibility list (HCL);
 for each driver included in the desired image
 of the virtualization software, that
corresponds to one of the hardware devices, determining whether or not the driver is 
compatible according to the hardware 
compatibility list; 
   for each firmware included in the firmware package, that corresponds to one of the
 hardware devices, determining whether or not  the firmware is compatible according to the hardware compatibility list; and 
     validating the desired image of the virtualization software and the firmware package to be installed in the hosts if each of the hardware device has a compatible driver and a compatible firmware in the desired image of the virtualization software and the firmware package.

12. The computer system of claim 11, wherein the method further comprises:
 in response to a user input, generating a software specification that specifies the desired image of the virtualization software and a desired version of the firmware package.

13. The computer system of claim 11, wherein the HCL is implemented in a physical or virtual server running a verification service that performs the searching.

14. The computer system of claim 11, wherein a driver included in the desired image is a compatible driver if a version of the driver is listed in the HCL, and a firmware included in the firmware package is a compatible firmware if a version of the firmware is listed in the HCL.



Based on the comparison of the above table, which highlight differences with underlining, indicates that claims 1-4, 6-9, and 11-14 of the current examined application are not patentably distinct from claims 1-4, 6-9, and 11-14 of the U.S. Patent No.`881. It is also to note that,  per independent claims 1, 6, and 11 of the U.S. Patent No.`881 does not explicitly disclose, however, Lochhead, in an analogous art, discloses, acquiring a list of hardware device from  a bill of materials  – (e.g.,  selects a qualified hardware/software bill of materials (BoM) (block 108) for use in building the physical racks 202, 204 – See Lochhead, at least 0031, Figs. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lochhead’ s teaching into the inventory list of  the claim 1, 6, and 11 of the U.S. Patent No.`881 for further providing as a maintenance of inventory checking list and accomplish predictable results as claimed. 
Therefore, claims 1, 6, and 11 of the current examined application are unpatentable over claim 1, 6, and 11 of U.S. Patent No.’ 881 in view of Lochhead and as such are unpatentable for obvious-type double patenting. 
Accordingly, claims 1-4, 6-9, and 11-14 of the current examined application are unpatentable over claims 1-4, 6-9, and 11-14, respectively, of the U.S. Patent No.`881 in view of
Lochhead and as such are unpatentable for obvious-type double patenting. 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	        Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 11, recites to include, “A computer system…” does not comprise hardware component (no physical transformation) in order to realize the functionality of the system.  The “system” without such hardware component may be broadly interpreted as data structures representing descriptive material per se or computer programming representing computer listing per se– functional descriptive material under 35 USC § 101. See MPEP 2106.01(I).
 Claims 12-15 recite the limitations that do not cure the deficiency of the base claim 11, which regarding to the rejection of non-statutory under 35 USC 101. Therefore, they are also rejected for the same reasoning as set forth above.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 11-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, lines 9 and 15, recites the limitation "the desired image" in the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 12-15 are also rejected for being depended upon the rejection of base claim 11. 
Under the principles of compact prosecution, claims 11-15 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 112 issues. 
For example, amend claim 11, at lines 1-5, to be -- for example--
11.	A computer system comprising a management server and a host in which virtualization software and a firmware package are to be installed or upgraded, wherein the management server is programmed to execute a method of validating a desired  image of the virtualization software and  the firmware package to be installed in the host, said method comprising…- -to overcome the above rejection of non-statutory under 35 USC 112.

Conclusion
12.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Guheen et al. (US 6615166 B1) discloses coordination of products that contribute to a release is the maintenance of a bill of materials for a release.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192